Citation Nr: 0915484	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1946 to 
December 1946.  He also had prior service from January 1946 
to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO found that 
the evidence submitted for the hearing loss service 
connection claim was not new and material.  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing.  A transcript of the hearing is 
associated with the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At the Veteran's March 2009 Board hearing, he stated that he 
was treated at a VA medical facility in Dearborn, Michigan 
during the time period from 1950 to 1970.  (Board Transcript, 
p 5, 12-13.)  A review of the file shows that records from 
this period have not been requested from that facility.  The 
Veteran also testified that he had been treated by Dr. Walden 
for some time and the only record in the file from Dr. Walden 
is an October 2006 report.  

Additionally, the Veteran has not been given proper notice 
under Kent v. Nicholson, 20 Vet. App 1 (2006).  Kent requires 
that the Veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, the RO identified 
the last prior denial as a June 1981 rating decision several 
times in correspondence to the Veteran.  The June 1981 rating 
decision shows the Veteran was denied service connection for 
"defective hearing."  However, in a July 2002 rating 
decision, the RO denied service connection for, among other 
things, "deafness," as a result of exposure to ionizing 
radiation.  The July 2002 rating decision is the last prior 
final denial.  The RO needs to inform the Veteran as to the 
basis of the July 2002 rating decision denial and what 
evidence would substantiate his claim not just for hearing 
loss, but also hearing loss as a result of exposure to 
ionizing radiation.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the Veteran of the reason for 
the previous denial in July 2002 (no 
showing of hearing loss in service or that 
current hearing loss was related to 
service, including claimed exposure to 
ionizing radiation therein); (2) notifies 
the Veteran of the evidence and 
information necessary to reopen the claim; 
and (3) notifies the Veteran of what 
specific evidence would be required to 
substantiate the elements needed to grant 
the Veteran's service connection claim 
(i.e., evidence that the Veteran's hearing 
loss is related to service).  

2.  Request the Veteran's treatment 
records from VA facilities in the 
Dearborn/Detroit, Michigan area covering 
the period from 1950 to 1970 and associate 
the records with the claims folder.  A 
response, negative or positive, should be 
documented in the claims file.  Requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

3.  In conjunction with any necessary 
assistance from the Veteran, request the 
Veteran's treatment records from Dr. E.E. 
Walden at 1111 NE 25th Ave. Suite 204 in 
Ocala, FL 34470 and associate the records 
with the claims folder.  

4.  The RO should re-adjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

